The appeal is from final decree of foreclosure of a real estate mortgage and a conditional sales contract embracing personal property to enforce the payment of $1300.00 with interest costs and attorneys' fees.
Suit was filed after default in payment of the first installment due. During the taking of the testimony the following stipulation was dictated into the record:
"IT IS HEREBY STIPULATED By and Between counsel for the Complainant and Defendants that the retain title note and contract marked Complainant's Exhibit `B' and mortgage deed marked Complainant's Exhibit `C' and attached to and made a part of the Bill of Complaint in this cause, were given to secure a like sum in the amount of Thirteen Hundred Dollars, and that the total amount due the Complainant by the Defendants at the time of the execution of the foregoing exhibits was in the sum of Thirteen Hundred Dollars; the point of fact admitted being that both instruments secured the singular debt of Thirteen Hundred Dollars." *Page 348 
The final decree is based on this stipulation as to the amount of the indebtedness and the application of the security.
The decree required the real estate to be sold first and the personal property to be sold only in case of necessity to make up the total amount of the decree.
We find no reversible error disclosed in the record and, therefore, the decree appealed from should be and is affirmed.
So ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
BROWN and DAVIS, J.J., concur in the opinion and judgment.